   4:18-cv-03142-RGK-SMB Doc # 11 Filed: 12/19/18 Page 1 of 16 - Page ID # 98




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

 JOHN DOE,                                                  )                CASE NO. 4:18cv3142
                                                            )
                             Plaintiff,                     )
                                                            )
             v.                                             )                 RULE 26(f) REPORT
                                                            )
 UNIVERSITY OF NEBRASKA,                                    )
 UNIVERSITY OF NEBRASKA BOARD OF                            )
 REGENTS,                                                   )
                                                            )
                             Defendants.                    )


      The following attorneys conferred to prepare the Report of Parties’ Planning
Conference for the above-captioned case:

 PLAINTIFF:                                                     DEFENDANTS:
 Roger D. Moore                                                 Susan K. Sapp #19121
 REHM, BENNETT, MOORE                                           Lily Amare #25735
  REHM & OCKANDER, P.C., L.L.O.                                 Cline Williams Wright
 3701 Union Drive, #200                                           Johnson & Oldfather, L.L.P.
 Lincoln, NE 68516                                              1900 U.S. Bank Building
 rmoore@rehmlaw.com                                             233 South13th Street
                                                                Lincoln, NE 68508
     AND                                                        (402) 474-6900
                                                                ssapp@clinewilliams.com
 Matthew Donnelly                                               lamare@clinewilliams.com
 Petefish, Immel, Hird, Johnson,
  Leibold & Sloan, LLP                                             AND
 842 Louisiana Street
 Lawrence, KS 66044                                             Bren H. Chambers, #23150
 785-843-0450                                                   Associate General Counsel
 mdonnelly@petefishlaw.com                                      University of Nebraska
                                                                3835 Holdrege Street
                                                                Lincoln, NE 68583-0745
                                                                402-472-1201
                                                                bchambers@nebraska.edu


         The parties discussed the case and jointly make the following report:1

         1
          Counsel are advised to use caution in filing this report as well as other documents so there is no disclosure
of information required by the E-Government Act of 2002 to be kept non-public, such as addresses, phone numbers,
social security numbers, etc. If such identifiers are required to be disclosed to opposing parties, you may wish to file
redacted versions for the public court file and serve opposing parties with unredacted versions. See NECivR 5.3,
available on the court’s Website at www.ned.uscourts.gov.
     4:18-cv-03142-RGK-SMB Doc # 11 Filed: 12/19/18 Page 2 of 16 - Page ID # 99




I.      INITIAL MATTERS:

        A.    Jurisdiction and Venue: The defendant

               X     does

                     does not

              contest jurisdiction and/or venue. If contested, such position is because:

              1)     Jurisdiction:
                     a. Defendants assert that Plaintiff’s claims are barred for failure to
                        follow the procedures set forth in the Nebraska State Contracts
                        Claims Act and the Political Subdivisions Tort Claims Act; and,
                        therefore, nor this Court or any other court has jurisdiction over
                        Plaintiff’s claims.
                     b. Defendants assert that Nebraska Administrative Procedure Act
                        is not applicable because Defendants are not “administrative
                        agency” for purposes of the Nebraska Administrative Procedure
                        Act; and therefore, this Court does not have jurisdiction to
                        review under the Nebraska Administrative Procedure Act as
                        asserted in Plaintiff’s Complaint.

              2)     Venue: N/A

        B.    Immunity: The defendant

              X      has raised

              X      will raise

                     will not raise

              Immunity defense based on failure to follow the Nebraska State Contracts
              Claims Act and the Political Subdivisions Tort Claims Act.

              Defendants reserve the right to raise other immunity defenses as discovery
              ensues.

        C.    If either jurisdiction or venue is being challenged, or if a defense of
              immunity will be raised, state whether counsel wish to delay proceeding
              with the initial phases f discovery until those issues have been decided,
              and if so, state (i) the earliest a motion to dismiss or transfer will be filed,
              and (ii) what, if any, initial discovery, limited to that issue, will be
              necessary to resolve the motion.



                                              2
  4:18-cv-03142-RGK-SMB Doc # 11 Filed: 12/19/18 Page 3 of 16 - Page ID # 100




            Parties do not wish delay proceeding with the initial phases of discovery
            until those issues have been decided.

      D.    Rule 11 Certification: As a result of further investigation as required by
            Fed. R. Civ. P. 11, after filing the initial pleadings in this case, the parties
            agree that the following claims and defenses raised in the pleadings do not
            apply to the facts of this case, and hereby agree the court may dismiss or
            strike these claims and defenses at this time (an order adopting this
            agreement will be entered). _________________________

II.   CLAIMS AND DEFENSES:

      A.    Plaintiff’s Claims, Elements: The elements of the plaintiff’s claims and the
            elements disputed by defendant are as follows. For each claim, list and
            number each substantive element of proof. (DO NOT repeat boilerplate
            allegations from pleadings):

                          1)     CLAIM ONE: VIOLATION OF TITLE IX OF THE EDUCATION
                                 AMENDMENTS OF 1972, 20 U.S.C., §1681 ET SEQ.
                                 ERRONEOUS OUTCOME

                                 Elements: (1) facts sufficient to cast some doubt on
                                 the accuracy of the outcome of the disciplinary
                                 proceeding; and (2) allegation relating to a causal
                                 connection between the flawed outcome and gender
                                 bias.

                                 Of these elements, defendants dispute the following:
                                 Defendants disagree that the elements set forth by
                                 Plaintiff are in fact the elements required to prove
                                 Claim One, and further dispute all of the elements.

                          2)     CLAIM TWO: VIOLATION OF TITLE IX OF THE EDUCATION
                                 AMENDMENTS OF 1972, 20 U.S.C., §1681 ET SEQ.,
                                 UNJUSTLY SEVERE PENALTY/SELECTIVE ENFORCEMENT

                                 Elements: (1) The severity of the penalty and/or
                                 decision to initiate the proceeding was affected by the
                                 student’s gender; and (2) A similarly situated female
                                 in circumstances sufficiently similar to Plaintiff would
                                 not have been subject to the same disciplinary
                                 proceedings by the University.

                                 Of these elements, defendants dispute the following:
                                 Defendants disagree that the elements set forth by
                                 Plaintiff are in fact the elements required to prove
                                 Claim Two, and further dispute all of the elements.

                          3)     CLAIM THREE: BREACH OF CONTRACT

                                            3
4:18-cv-03142-RGK-SMB Doc # 11 Filed: 12/19/18 Page 4 of 16 - Page ID # 101




                            Elements: (1) Plaintiff and Defendants entered into a
                            contract; (2) The terms of the contract; (3) That
                            Defendants breached the contract; and (4) Damages
                            which flow from the breach.

                            Of these elements, defendants dispute the following:
                            ALL.

                      4)    CLAIM FOUR: BREACH OF CONTRACT/COMMON LAW –
                            DENIAL OF BASIC FAIRNESS/ARBITRARY AND CAPRICIOUS
                            DECISION MAKING – GOOD FAITH AND FAIR DEALING

                            Elements: (1) Existence of a valid contract between
                            Plaintiff and Defendants; (2) The existence of an
                            implied or express covenant of good faith and fair
                            dealing pursuant to the valid contract; (3) Defendants
                            breached the duty of good faith and fair dealing; (4)
                            Damages which flow from the breach.

                            Of these elements, defendants dispute the following:
                            ALL.

                      5)    CLAIM FIVE: ESTOPPEL AND RELIANCE

                            Elements: (1) Conduct which amounts to a false
                            representation or concealment of material facts, or at
                            least which is calculated to convey the impression that
                            the facts are otherwise than, and inconsistent with,
                            those which the party subsequently attempts to
                            assert; (2) the intention, or at least the expectation,
                            that such conduct shall be acted upon by, or
                            influence, the other party or other persons; (3)
                            knowledge, actual or constructive, of the real facts.

                            Of these elements, defendants dispute the following:
                            Defendants disagree that the elements set forth by
                            Plaintiff are in fact the elements required to prove
                            Claim Five, and further dispute all of the elements.


                      6)    CLAIM    SIX:   REVIEW UNDER          THE   NEBRASKA
                            ADMINISTRATIVE PROCEDURE ACT

                            Elements: The Court’s review is not subject to narrow
                            statutory criteria, but it is required to make
                            independent factual determinations based upon the
                            agency record, and to render its decision
                            independently of the agency’s prior disposition.

                                     4
4:18-cv-03142-RGK-SMB Doc # 11 Filed: 12/19/18 Page 5 of 16 - Page ID # 102




                              Of these elements, defendants dispute the following:
                              ALL.


    B.    Defenses. The elements of the affirmative defenses raised by the pleadings
          are as follows. List each affirmative defense raised or expected to be raised
          by the defendant(s), and the substantive elements of proof. (DO NOT
          repeat boilerplate allegations from pleadings or deny matters on which the
          plaintiff has the burden of proof):

                       1)     DEFENSE ONE: FAILURE TO STATE A CLAIM UPON WHICH
                              RELIEF CAN BE GRANTED.

                              Elements: Plaintiff’s Complaint fails to state a claim
                              for relief as a matter of law.

                              Of these elements, the plaintiff disputes the following:
                              ALL

                       2)     DEFENSE TWO: DEFENDANTS AT ALL TIMES ACTED IN
                              GOOD FAITH AND WITHOUT DISCRIMINATORY MOTIVE.

                              Elements: There are no specific elements for this
                              defense.

                              Of these elements, the plaintiff disputes the following:
                              ALL

                       3)     DEFENSE THREE: PLAINTIFF HAS FAILED TO UTILIZE
                              AND/OR EXHAUST AVAILABLE REMEDIES OR SATISFY
                              PERQUISITES TO FILING SUIT.

                              Elements: There are no specific elements for this
                              defense.

                              Of these elements, the plaintiff disputes the following:
                              ALL

                       4)     DEFENSE FOUR: PLAINTIFF FAILED TO TAKE ADVANTAGE
                              OF ANY PREVENTATIVE OR CORRECTIVE OPPORTUNITIES
                              PROVIDED BY DEFENDANTS OR TO OTHERWISE AVOID HARM
                              BY NOT TAKING ADVANTAGE OF REPORTING PROCEDURES
                              OUTLINED IN DEFENDANTS’ POLICIES.

                              Elements: There are no specific elements for this
                              defense.



                                        5
4:18-cv-03142-RGK-SMB Doc # 11 Filed: 12/19/18 Page 6 of 16 - Page ID # 103




                            Of these elements, the plaintiff disputes the following:
                            ALL

                      5)    DEFENSE FIVE: PLAINTIFF IS BARRED BY THE DOCTRINES
                            OF ACQUIESCENCE/CONSENT.

                            Elements: Plaintiff consented to the injury and/or
                            activity/conduct which caused it.

                            Of these elements, the plaintiff disputes the following:
                            ALL

                      6)    DEFENSE SIX: STATUTE OF LIMITATIONS.

                            Elements: (1) the date the cause of action accrues, i.e.,
                            when the aggrieved party has the right to institute and
                            maintain a suit or charge; (2) the date suit or charge
                            is filed; and (3) the filing was made beyond the
                            applicable limitations period.

                            Of these elements, the plaintiff disputes the following:
                            ALL

                      7)    DEFENSE SEVEN: FAILURE TO EXERCISE REASONABLE
                            DILIGENCE TO MITIGATE ALLEGED DAMAGES, IF ANY.

                            Elements: Plaintiff to mitigate or avoid the alleged
                            damages he claims by taking reasonable steps to
                            minimize the effects and loss related to his alleged
                            injuries.

                            Of these elements, the plaintiff disputes the following:
                            ALL

                      8)    DEFENSE EIGHT: ANY AWARDED DAMAGES MUST BE
                            REDUCED BY ANY THIRD-PARTY PAYMENTS MADE TO
                            PLAINTIFF FOR UNEMPLOYMENT COMPENSATION OR OTHER
                            COMPENSATION.

                            Elements: There are no specific elements for this
                            defense.

                            Of these elements, the plaintiff disputes the following:
                            ALL

                      9)    DEFENSE NINE: PLAINTIFF’S CLAIMS ARE BARRED BY
                            FAILURE OF CONSIDERATION.




                                      6
4:18-cv-03142-RGK-SMB Doc # 11 Filed: 12/19/18 Page 7 of 16 - Page ID # 104




                            Elements: (1) bargained-for-exchange between the
                            Plaintiff and Defendants; and (2) legal detriment.

                            Of these elements, the plaintiff disputes the following:
                            ALL

                      10)   DEFENSE TEN: DEFENDANTS DID NOT BREACH ANY DUTY
                            OR OBLIGATION OWED TO PLAINTIFF.

                            Elements: There are no specific elements for this
                            defense.

                            Of these elements, the plaintiff disputes the following:
                            ALL

                      11)   DEFENSE ELEVEN: ACCORD AND SATISFACTION.

                            Elements: (1) a bona fide dispute between the parties;
                            (2) substitute performance tendered in full
                            satisfaction of the claim, and (3) acceptance of the
                            tendered performance.

                            Of these elements, the plaintiff disputes the following:
                            ALL

                      12)   DEFENSE TWELVE: THE NEBRASKA ADMINISTRATIVE
                            PROCEDURE ACT IS NOT APPLICABLE BECAUSE
                            DEFENDANTS ARE NOT “ADMINISTRATIVE AGENCY” FOR
                            PURPOSES OF THE ACT AND THEREFORE PLAINTIFF IS NOT
                            ENTITLED TO REVIEW UNDER THE ACT.

                            Elements: There are no specific elements for this
                            defense.

                            Of these elements, the plaintiff disputes the following:
                            ALL

                      13)   DEFENSE THIRTEEN: LACHES

                            Elements: (1) inexcusable neglect by the Plaintiff and
                            (2) prejudice resulting from such neglect.

                            Of these elements, the plaintiff disputes the following:
                            ALL

                      14)   DEFENSE FOURTEEN: UNCLEAN HANDS

                            Elements: (1) Plaintiff acted willfully; and (2) such
                            conduct was fraudulent, illegal or unconscionable.

                                     7
  4:18-cv-03142-RGK-SMB Doc # 11 Filed: 12/19/18 Page 8 of 16 - Page ID # 105




                                  Of these elements, the plaintiff disputes the following:
                                  ALL

                           15)    DEFENSE FIFTEEN: ESTOPPEL/WAIVER

                                  Elements: (1) Conduct which amounts to a false
                                  representation or concealment of material facts, or at
                                  least which is calculated to convey the impression that
                                  the facts are otherwise than, and inconsistent with,
                                  those which the party subsequently attempts to
                                  assert; (2) the intention, or at least the expectation,
                                  that such conduct shall be acted upon by, or
                                  influence, the other party or other persons; (3)
                                  knowledge, actual or constructive, of the real facts; (4)
                                  lack of knowledge and of the means of knowledge of
                                  the truth as to the facts in question; (5) reliance, in
                                  good faith, upon the conduct or statements of the
                                  party to be estopped; and (6) action or inaction based
                                  thereon of such a character as to change the position
                                  or status of the party claiming the estoppel.

                                  Of these elements, the plaintiff disputes the following:
                                  ALL

                           16)    DEFENSE SIXTEEN: IMMUNITY

                                  Elements: Plaintiff failed to follow the procedures set
                                  forth in the Nebraska State Contracts Claims Act and
                                  the Political Subdivisions Tort Claims Act.

                                  Of these elements, the plaintiff disputes the following:
                                  Plaintiff disputes the applicability of the Nebraska
                                  State Contracts Claims Act.


III.   SETTLEMENT:

       Counsel state:

                           There have been no efforts taken yet to resolve this dispute.

                    X      This dispute has been the subject of efforts to resolve it

                    __X__ prior to filing in court.

                    _____ after court filing, but before the filing of this report.



                                             8
 4:18-cv-03142-RGK-SMB Doc # 11 Filed: 12/19/18 Page 9 of 16 - Page ID # 106




                 Those efforts consisted of Plaintiff John Doe discussing possible
                 resolution of this matter with administrators from the University of
                 Nebraska prior to the University issuing its decision to expel
                 Plaintiff.

                  X     Counsel have discussed the court’s Mediation Plan and its
                 possible application in this case with clients and opposing
                 counsel.

                  X     Mediation will be appropriate in this case at some point.

                       Mediation will not be appropriate because ____.

                        Counsel believe that with further efforts in the future, the
                 case can be settled. The parties will be prepared to discuss
                 settlement, or again discuss settlement, by____________________

                 Explain. ____________________________________________________

IV.   CASE PROGRESSION:

           A.    Do any of the parties believe an initial planning conference would
                 be beneficial and/or should be held before a final scheduling order
                 is entered? __NO___

                 Explain. The Parties have agreed on most/all of the scheduling as
                 set forth in this Rule 26(f) Report.

           B.    Mandatory disclosures required by Rule 26(a)(1), including a
                 statement of how each matter disclosed relates to the elements of
                 the disclosing party's claims or defenses

                 _____ have been completed.

                  X    will be completed by February 22, 2019.

           C.    Motions to amend the pleadings or to add parties.

                       1)      The plaintiff

                 __X___ does

                 _____ does not

                 anticipate need to amend pleadings or add parties. Any motions to
                 amend pleadings shall be filed by March 15, 2019.

                       2)      The defendant


                                         9
4:18-cv-03142-RGK-SMB Doc # 11 Filed: 12/19/18 Page 10 of 16 - Page ID # 107




                _____ does

                  X   does not

                anticipate need to amend pleadings or add parties. Any motions to
                amend pleadings shall be filed by March 14, 2019.

                If more than ninety days are needed, state the reason(s) why such
                time is necessary. Not Applicable.

          D.    Experts.

                      1)     If expert witnesses are expected to testify at the trial,
                             counsel agree to at least identify such experts, by
                             name and address, (i.e., without the full reports
                             required by Rule 26(a)(2)), by:
                             a. Plaintiff: Sept 1, 2019;
                             b. Defendant: November 15, 2019.

                      2)     Experts and, unless otherwise agreed, expert reports
                             shall be served by same date as D.1 above. Note: The
                             parties may agree on separate dates for the plaintiff(s)
                             and the defendant(s).

                      3)     Motions to exclude expert testimony on Daubert and
                             related grounds will be filed by February 1, 2020.

          E.    Discovery.

                      1)     Written discovery under Rules 33 through 36 of the
                             Federal Rules of Civil Procedure will be completed by
                             February 1, 2020.

                      2)     Depositions, whether or not they are intended to be
                             used at trial, will be completed by April 1, 2020.

                      3)     Agreed Discovery Procedures:

                             a. Unique Circumstances. The following facts or
                                circumstances unique to this case will make
                                discovery  more    difficult or  more   time
                                consuming:_____________.

                                    Counsel have agreed to the following actions
                                    to address that difficulty:___________________.

                             b. Electronic Discovery Provisions: Counsel have
                                conferred      regarding the preservation of
                                electronically produced and/or electronically

                                      10
4:18-cv-03142-RGK-SMB Doc # 11 Filed: 12/19/18 Page 11 of 16 - Page ID # 108




                               stored information or data that may be relevant--
                               whether privileged or not--to the disposition of this
                               dispute, including:

                                  (i)    The extent to which disclosure of such
                                  data should be limited to that which is available
                                  in the normal course of business, or otherwise;

                                  (ii)   The anticipated scope, cost, and time
                                  required for disclosure of such information
                                  beyond that which is available in the normal
                                  course of business;

                                  (iii)  The format and media agreed to by the
                                  parties for the production of such data or
                                  information as well as agreed procedure for
                                  such production;

                                  (iv)  Whether reasonable measures have
                                  been implemented to preserve such data;

                                  (v)   The persons who are responsible for
                                  such preservation, including any third parties
                                  who may have access to or control over any
                                  such information;

                                  (vi)   The form and method of notice of the
                                  duty to preserve;

                                  (vii) Mechanisms for monitoring, certifying,
                                  or auditing custodial compliance;

                                  (viii) Whether preservation will require
                                  suspending or modifying any routine business
                                  processes or procedures, records management
                                  procedures and/or policies, or any procedures
                                  for the routine destruction or recycling of data
                                  storage media;

                                  (ix)  Methods to preserve any potentially
                                  discoverable materials such as voice mail,
                                  active data in databases, or electronic
                                  messages;

                                  (x)    The anticipated costs of preserving these
                                  materials and how such costs should be
                                  allocated; and



                                    11
4:18-cv-03142-RGK-SMB Doc # 11 Filed: 12/19/18 Page 12 of 16 - Page ID # 109




                                   (xi)   The entry of and procedure for modifying
                                   the preservation order as the case proceeds.

                            The parties agree that:

                            __X___ No special provisions are needed in respect to
                            electronic discovery.     The court should order
                            protection and production of such information in
                            accordance with its usual practice.

                            _____ As to electronically stored information, the
                            following provisions will be followed by the parties:
                            ____________________________.

                            c. Privileged and/or confidential communications
                               and information.

                            General practice: Under the court’s general practice,
                            if any document is withheld from production or
                            disclosure on the grounds of privilege or work product,
                            the producing party shall, for each document, disclose
                            a description of the document withheld with as much
                            specificity as is practicable without disclosing its
                            contents, including (a) the general nature of the
                            document; (b) the identity and position of its author;
                            (c) the date it was written; (d) the identity and position
                            of its addressee; (e) the identities and positions of all
                            persons who were given or have received copies of it
                            and the dates copies were received by them; (f) the
                            document's present location and the identity and
                            position of its custodian; and (g) the specific reason or
                            reasons why it has been withheld from production or
                            disclosure. The non-producing party may move to
                            compel documents identified on the privilege log. The
                            producing party may also seek a protective order to
                            preserve the privilege or confidentiality of the
                            documents identified.

                            Special provisions. To facilitate an early, efficient,
                            and expeditious resolution of discovery issues which
                            may arise related to documents withheld on the basis
                            of alleged privilege or confidentiality, the parties shall
                            discuss and consider:

                                   (i)    Whether the parties anticipate discovery
                            issues or challenges arising from non-disclosure of
                            allegedly confidential information;



                                     12
4:18-cv-03142-RGK-SMB Doc # 11 Filed: 12/19/18 Page 13 of 16 - Page ID # 110




                                     (ii) Whether reasonable date ranges should
                             be established after which privilege log entries for
                             privileged or confidential information need not be
                             made; and

                                    (iii)  As contemplated by Rule 502(e) of the
                             Federal Rules of Evidence, the need for and terms of
                             any agreement regarding disclosure of privileged
                             attorney-client communications or confidential work
                             product, and whether the parties will seek court
                             approval of any such agreement.

                             The parties agree that:

                             __X___ No special provisions are needed regarding
                             discovery of allegedly confidential information. If such
                             issues arise, they will be resolved in accordance with
                             the court’s general practice.

                             _____ In addition to, or in lieu of the court’s general
                             practice for asserting confidentiality claims and
                             resolving disputes over nondisclosure of allegedly
                             confidential information, the parties agree the
                             following     provisions      will     be     followed:
                             ______________________________.

                             d. The maximum number of interrogatories,
                                including sub-parts, that may be served by any
                                party on any other party is 50.

                             e. The maximum number of depositions that may be
                                taken by the plaintiffs as a group and the
                                defendants as a group is _20_.

                             f. Depositions will be limited by Rule 30(d)(1), except
                                the depositions of _____________, which by
                                agreement shall be limited as follows: _____.

                             g. The parties stipulate that they will be required to
                                give at least 10 days' notice of their intention to
                                serve records/documents or subpoenas on third
                                parties prior to issuance. See NECivR 45.1

                             h. Other special discovery provisions agreed to by the
                                parties include: None.

          F.    The following claims and/or defenses may be appropriate for
                disposition by dispositive motion (motion to dismiss or for summary
                judgment or partial summary judgment): ALL.

                                      13
4:18-cv-03142-RGK-SMB Doc # 11 Filed: 12/19/18 Page 14 of 16 - Page ID # 111




                Motions to dismiss and/or for summary judgment will be filed by
                February 1, 2020__.

          G.    Other matters to which the parties stipulate and/or which the court
                should know or consider: None.

          H.    Consent to Trial Before Magistrate Judge.

                In accordance with the provisions of 28 U.S.C. § 636(c) and Fed. R.
                Civ. P. 73, the parties in this case may voluntarily consent to have
                a United States Magistrate Judge conduct any and all further
                proceedings in the case, including the trial, and order the entry of
                final judgment. The consent must be unanimous, and any appeal
                must be taken to the United States Court of Appeals. If the parties
                do not presently consent, they may do so at a later time and the
                case will remain with the assigned United States District Judge or,
                if not previously assigned, will be randomly assigned to a United
                States District Judge.

                _____ All parties hereby voluntarily consent to have the United
                States Magistrate Judge conduct any and all further proceedings in
                this case including the trial, and order the entry of final judgment.

                  X     All parties do not consent at this time.


          I.    Trial date.

          1)     Jury Trial:

                a.      _____ No party has timely demanded a jury trial.

                b.       ___ A party has timely demanded a jury trial and does not
                anticipate waiving that demand, and the parties agree that all or
                part of the claims in this case must be tried to a jury.

                c.     __ X ___ A party has demanded a jury trial, and the parties
                disagree on whether trial by jury is available in this case. A motion
                to strike the (plaintiff’s/defendant’s) demand for jury trial will be
                filed no later than ____May 1, 2019.

                d.      _____ Having previously demanded a jury trial, the plaintiff
                now waives jury trial. The defendant will file a demand for jury trial
                within _____ days of the filing of this report, in the absence of which
                jury trial will be deemed to have been waived.



                                        14
 4:18-cv-03142-RGK-SMB Doc # 11 Filed: 12/19/18 Page 15 of 16 - Page ID # 112




                    e.      _____ Having previously demanded a jury trial, the defendant
                    now waives jury trial. The plaintiff will file a demand for jury trial
                    within _____ days of the filing of this report, in the absence of which
                    jury trial will be deemed to have been waived.

             2)     This case will be ready for trial before the court by: (May, 2020). If
                    more than eight months are required, state the special problems or
                    circumstances that necessitate that much time for trial preparation.

This is a complex, multi-claim case with many potential witnesses, multiple attorneys,
an attorney plaintiff, John Doe status, and complex facts, all of which will take time and
patience in order to complete discovery and pre-trial preparation.

             3)     The estimated length of trial is 3 to 4 days.


             Dated: December 19, 2018.


      /s/ Matthew Donnelly                      /s/ Lily Amare
      Counsel for Plaintiff(s)                  Counsel for Defendant(s)

      Dated this 19th day of December, 2018.

                                                UNIVERSITY OF NEBRASKA;
                                                UNIVERSITY OF NEBRASKA BOARD
                                                OF REGENTS, Defendants

                                         By:    /s/ Lily Amare
                                                Susan K. Sapp #19121
                                                Lily Amare #25735
                                                Cline Williams Wright
                                                  Johnson & Oldfather, L.L.P.
                                                1900 U.S. Bank Building
                                                233 South13th Street
                                                Lincoln, NE 68508
                                                (402) 474-6900
                                                ssapp@clinewilliams.com
                                                lamare@clinewilliams.com

                                                        AND

                                                Bren H. Chambers, #23150
                                                Associate General Counsel
                                                University of Nebraska
                                                3835 Holdrege Street
                                                Lincoln, NE 68583-0745
                                                402-472-1201
                                                bchambers@nebraska.edu

                                           15
 4:18-cv-03142-RGK-SMB Doc # 11 Filed: 12/19/18 Page 16 of 16 - Page ID # 113




                              CERTIFICATE OF SERVICE

       I hereby certify that on December 19th, 2018, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which will send notification of
such filing to all parties who have entered an appearance in this case. I further certify
that the foregoing was served upon the attorneys for the plaintiff by U.S. mail, first class
postage prepaid as follows:

 Roger D. Moore                                Matthew Donnelly
 REHM, BENNETT, MOORE                          Petefish, Immel, Hird, Johnson,
  REHM & OCKANDER, P.C., L.L.O.                 Leibold & Sloan, LLP
 3701 Union Drive, #200                        842 Louisiana Street
 Lincoln, NE 68516                             Lawrence, KS 66044
 rmoore@rehmlaw.com                            mdonnelly@petefishlaw.com



                                                 /s/ Lily Amare
                                                 Lily Amare




4819-2415-1683, v. 2




                                            16
